Title: George W. Featherstonehaugh to James Madison, 15 July 1835
From: Featherstonhaugh, George William
To: Madison, James


                        
                            
                                DearSir
                            
                            
                                
                                    Cumberland on the Potomac Md.
                                
                                July 15. 1835
                            
                        
                        
                        The expressions of esteem contained in the letter you have taken the trouble to write me, are very dear to
                            me: notwithstanding your advanced age I cherish the hope of being permitted to see you again, and of saying a few words to
                            you on the Subject of my somewhat extended travels, which are rather out of the usual course. I am at present examining a
                            very interesting Country, where the Potomac and some of its tributaries intersect the great bituminous Coal fields of the
                            U. States. They appear inexhaustible, and lie in the midst of hills and vallies of great beauty and fertility. In two or
                            three days I take up my line of March for Michilimackinaw and Green bay, whence I propose to descend the Wisconsin,
                            examining the adjacent territory for Lead & Copper, which may reasonably be expected to be found there. From
                            Prairie du Chien I propose going up the Mississippi to St Peters River, and ascending to a Chain of highlands which has
                            never been examined. It is called Coteau de Prairie and divides the Missouri from the St. Peters. I find on looking into
                            the old french writers that some Copper was sent to france from that region in the beginning of the 18th Century. If I can
                            I shall endeavour to strike the Missouri about the Mandans. It is my intention however to leave the country as soon as
                            winter approaches, and I hope to rejoin my family about New Year.
                        Mrs. Featherstonhaugh with her infant daughter is at a very comfortable retreat called Peter’s Grove on the
                            heights of Georgetown. I had the pleasure of seeing our valued young friends the Misses Cutts at dinner there a day or two
                            before my departure.
                        I beg my most cordial regards to Mrs. Madison and to Mr. Todd, and remain Dear Sir with unfeigned truth Yr.
                            very devoted & obt St
                        
                        
                            
                                G. W. Featherstonhaugh
                            
                        
                    